OPINION. Murdock, Judge: The amounts are not in dispute. The Commissioner recognized medical expenses of $1,051.68 and the cost of the trip to Atlantic City was also a medical expense. However, the total of those amounts is less than 5 per cent of the petitioner’s adjusted gross income for 1948 and she is not entitled to any deduction under section 23 (x) unless an additional medical expense resulted from the installation of the inclinator. The petitioner argues that the inclinator added nothing to the market value of the house and was not a capital item within section 24 (a) (2) of the Code. That section is not an all inclusive definition of capital expenditures. It would not cover a pleasure yacht or automobile, yet both are capital in nature. An expenditure is not an expense merely because it does not add to the market value of real property. This inclinator, concededly, was not permanently affixed to and did not become a part of the realty. The cost of capital items of a personal nature is not an expense even though it is not recoverable through depreciation. The inclinator had a useful life and period of benefit to the petitioner extending far beyond 1948. Its cost was a capital expenditure and not a medical expense within the meaning and purpose of section 23 (x) even though the Commissioner may allow deductions for the cost of some lesser articles having an extended life. The case is not distinguishable in principle from Estate of C. L. Hayne, 22 T. C. 113, holding that the cost of installing an elevator in a residence was a capital expenditure and not a medical expense deductible under section 23 (x). Cf. John L. Seymour, 14 T. C. 1111. It is conceded that no amount representing depreciation on the in-clinator would be deductible as a medical expense under section 23 (x), Decision will he entered for the respondent.